Title: Notes on Shipping Costs for Flour, [February 1811]
From: Morris & Dunnington,Jefferson, Thomas
To: 


          
            
              
 1 bl Sfine flour Sold at
              
              
            
         
              $9.
            
            
              
            
               
            
         
              
              
            
            
              1 bl Sfine flour 6 bus @ 6/9
              6 75
              
            
            
              freight & provisions,
              1.50
              
            
            
              
 toll
             & Drayage
              
            25
              
            
            
              Storage & Cooperage
              
            12½
              
            
            
              Commisn
            2½ pct
         
              
            22½
              
            
            
              
              
              
              
            8.85
 
            
            
              leaves to the Purchase if not ductd
         
              
              
              
            .15
            
          
          verso, in TJ’s hand:
            Estimate of the expence of a barrel of Superfine flour from Lynchbg to Richmond Feb. 1811.
      
         
         
         
         cents
      
      
         freight, say 200. ℔ @ 2/ pr 
            Cwt 4/
         
         
         
            .67
      
      
          
         D
         
      
      
         
            finding. 60 ℔ meal @ 6. D. pr 
               Cwt (laid in @ 5.)
            
         
         3.60
         
      
      
         
            
            2. bushels corn @ 3/6
          1.
         
         
      
      
         
         4.60
         
      
      
         
            for a load of 50. barrells is
         
            .092
          pr barrl 
         
         
            .909¼
      
      
         toll & drayage
         
         
         
            .25
      
      
         storage & cooperage
         
         
         
            .12½
      
      
         Commn 2½ p. cent on 9.50 D
         
         
         
            .23¼
      
      
         
         
         
         1.37
      
      
         present market price at Richmond
         
         
         
          9.50
      
      
         
            Net proceeds
         
         
         8.13
      
      
         
            
            do on 5½ bushels of wheat, is pr bushel 
            which is 8/10½ pr bushel
         
         
         
         1.48
      
   
        